DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 10/7/21.
	Applicant’s amendment to claims 12, 15, 22, 25-27 and 32 is acknowledged.
	Applicant’s addition of new claim 35 is acknowledged.
	Claims 1-11, 18-20 and 24 are cancelled.
	Claims 12-17, 21-23 and 25-35 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claims 12 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 12, 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson et al., US Publication No. 2007/0188997 A1 (of record) in view of Schwegler et al., US Patent No. 7,847,404 B1 (of record) and Zhou et al., Chinese Publication No. CN 110096010 A

Regarding claim 12:  
The designation of a first group of pins and a second group of pins is arbitrary since a line can be drawn around a first plurality of pins to constitute the first group and a second plurality of pins to constitute the second group.  See Grouping Example in fig. 9 below.


    PNG
    media_image1.png
    540
    773
    media_image1.png
    Greyscale



12.  A semiconductor device package, comprising (see fig. 9 annotated above, also see figs. 4 and 6): 
	a carrier (116); 
	an electronic component (118) disposed on the carrier; and 
	a connector (150/152) disposed on the carrier and electrically connected to the electronic component, the connector having a first group of pins (e.g. pins in region A1, A2, or A1+A2, “other conductors”), a second group of pins (e.g. pins in region B1, B2, or B1+B2, “other conductors”) and a group of common ground pins (Vss- “ground conductors”) disposed between the first group of pins (e.g. pins in region A1, A2, or A1+A2) and the second group of pins (e.g. pins in region B1, B2, or B1+B2) to separate the first group of pins and the second group of pins...  See Hockanson at para. [0001] – [0069], figs. 1-11.

Regarding claim 12:
Hockason is silent wherein the first group of pins is configured to provide a first data transmission rate and the second group of pins is configured to provide a second data transmission rate.
	Hockanson teaches the first group of pins and the second group of pins are disposed at the periphery of the package.

	In an analogous art, Schwegler teaches:
	“Typically, the contact pads in the array are arranged such that power and ground contact pads are located near the center of the array. Data pins are typically located in various locations throughout the array and are located around the periphery of the array.” (Emphasis added.)  See Schwegler at col 1, ln 15–22. 



In an analogous art, Zhou teaches:
“It should be noted that the first pin and third pin groups are used for transmitting high-speed signal, the second pin group and the fourth pin group are used for transmitting low-speed signal. wherein the high-speed signal and the low speed signal may be based on signal type, signal frequency, and signal transmission path length and other parameters…”  See Zhou at English machine translation at page 6.

It would have been obvious to one of ordinary skill in the art to modify Hockanson such that “the first group of pins is configured to provide a first data transmission rate and the second group of pins is configured to provide a second data transmission rate” because Zhou teaches the signal speed of a pin (e.g. high speed or low speed) is determined based on signal type, signal frequency, and signal transmission path length and other parameters.

Regarding claim 14:
	Hockason further teaches adjusting the spacing between pins (e.g. “greater than the original pitch of pin in the array”) in order to implement a low-pass filter in the semiconductor package.  See Hockanson at para. [0055].
	It would have been obvious to one having ordinary skill in the art to form “wherein a pitch of two adjacent pins of the first group of pins or the second group of pins is in a range from about 1 mm to about 3mm”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of  for a discussion of criticality and unexpected results.)	 	Schwegler further teaches: “Data pins are typically located in various locations throughout the array and are located around the periphery of the array.  This conventional ‘pin-out’ arrangement works well for grid array patterns having 1 millimeter pitch or greater and intermediate frequency integrated circuit devices.”  See Schwegler at col 1, ln 15–30.   Schwegler’s disclosure of 1 mm pitch or greater overlaps the range recited in the claim.	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art < before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Schwegler because a conventional ‘pin-out’ arrangement works well for grid array patterns having 1 millimeter pitch or greater.  See Schwegler at col 1, ln 15–30.   

Regarding claim 22:
The designation of a first group of common ground pins and a second group of common ground pins is arbitrary since a line can be drawn around a first plurality of pins to constitute the first group of common ground pins and a second plurality of pins to constitute the second group of common ground pins.  See fig. 9 annotated below.



    PNG
    media_image2.png
    540
    773
    media_image2.png
    Greyscale


Regarding claim 23:
Hockason further teaches (see fig. 9 annotated above) wherein the first group of pins (e.g. If first group pins interpreted to be in region A1 only) and the second group of pins (e.g. If second group pins interpreted to be pins in region B1+B2) have different numbers of pins.

Typically, the contact pads in the array are arranged such that power and ground contact pads are located near the center of the array. Data pins are typically located ...around the periphery…” (ii) a conventional ‘pin-out’ arrangement works well for grid array patterns having 1 millimeter pitch or greater.  See Schwegler at col 1, ln 15–30.   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Zhou because the signal speed of a pin (e.g. high speed or low speed) is determined based on signal type, signal frequency, and signal transmission path length and other parameters.  See Zhou at English machine translation at page 6.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockason in view of Schwegler and Zhou, as applied to claim 12 above, in further view of Sunaga, US Publication No. 2018/0069333 A1 and Mongold et al., US Publication No. 2005/0277315 A1.

Regarding claim 13:
Hockason, Schwegler and Zhou teach all the limitations of claim 12 above, but do not expressly teach wherein a pitch of two adjacent pins of the first group of pins is different from a pitch of two adjacent pins of the second group of pins.

In an analogous art, Sunaga teaches:
“Further, pin pitches are not limited to equal pitches. For example, pitches between the signal pins S1 and pitches between the ground pins G1 may be different according to an embodiment, or pitches between the signal pins Si are wider than pitches between the signal pins S1 and the ground pins G1 according to another embodiment. Meanwhile, from a viewpoint para. [0055]. 

In an analogous art, Mongold teaches adjusting the pitch of signal pins to reduce crosstalk.  “Because the pitch between signal pins 102 is stretched and staggered as shown in FIG. 2, there is a much greater distance between different adjacent differential pairs 104, which also greatly reduces crosstalk..”  See Mongold at para. [0082].

Based on the teachings of Sunaga and Mongold, it would have been obvious to one of ordinary skill in the art to modify Hockason such that “a pitch of two adjacent pins of the first group of pins is different from a pitch of two adjacent pins of the second group of pins” because (i) Sunaga teaches pitches between signal pins do not have to be equal and pin pitches are determined from the viewpoint of high density mounting; and (ii)  Mongold teaches pin pitches of signal pins are adjusted to reduce crosstalk.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockason with the teachings of Sunaga because “Further, pin pitches are not limited to equal pitches.  Meanwhile, from a viewpoint of mounting the communication module 1 at high density, the pin pitches are preferably 0.7 mm or less.”  See Sunaga at para. [0055]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockason with the teachings of Mongold because adjusting the pitch such as by stretching or staggering can help reduce crosstalk.  See Mongold at para. [0082].

Claims 15-17, 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson et al., US Publication No. 2007/0188997 A1 (of record) in view of Schwegler et al., US Patent No. 7,847,404 B1 (of record) and Guillot, US Publication No. 2018/0041250 A1.

Hockanson teaches:
15.  A semiconductor device package, comprising (see fig. 7, also see figs. 4, 6 and 8-9: 
	a carrier (116); 
	an electronic component (118) disposed on the carrier; and 
	a connector (150/152) disposed on the carrier and electrically connected to the electronic component, the connector having a first group of pins (Vdd- “core power voltage”) and  a second group of pins (“other conductors”)…
	wherein a pitch of two adjacent pins of the first group of pins (Vdd) is different from a pitch of two adjacent pins of the second group of pins (“other conductors”) (e.g. para. [0055]).  See Hockanson at para. [0001] – [0069], figs. 1-11.

Regarding claim 15:
	Hockanson is silent the first group of pins and second group of pins are “configured to transmit signals at different frequencies, respectively”.
	Hockanson teaches the first group of pins (Vdd- “core power voltage”) are disposed in the middle of the package and the second group of pins (“other conductors”) are disposed at the periphery of the package.

	In an analogous art, Schwegler teaches:
	“Typically, the contact pads in the array are arranged such that power and ground contact pads are located near the center of the array. Data pins are typically located in various col 1, ln 15–22. 

	Based on the teachings of Schwegler, one of ordinary skill in the art would recognize Hockanson’s second group of pins (“other conductors”) disposed at the periphery of the package are data pins.

	In an analogous art, Guillot teaches power supply is provided at low-frequency (e.g. below 1 MHz) that is lower by several orders of magnitude than the frequency of the data signals (e.g.  greater than 100 MHz).  See Guillot at para. [0049]

	It would have been obvious to one of ordinary skill in the art to modify Hockanson such that the first group of pins (e.g. power pins at middle)  and second group of pins (e.g. data pins at periphery) are “configured to transmit signals at different frequencies, respectively” because Guillot teaches power supply frequency is provided several orders of magnitude lower than the frequency of the data signals

	Hockanson further teaches:
16.  The semiconductor device package of claim 15, wherein the first group of pins and the second group of pins have a common ground pins (Vss- “ground conductors”) disposed between the first group of pins (Vdd) and the second group of pins (“other conductors”), figs. 6-9.
	Hockanson further teaches:
17.  The semiconductor device package of claim 15, (see fig. 7) wherein the connector (150/152) further comprises a plurality of ground pins (Vss) surrounding the first group of pins para. [0055].

Regarding claim 28:
	Hockanson further teaches adjusting the spacing between pins (e.g. “greater than the original pitch of pin in the array”) in order to implement a low-pass filter in the semiconductor package.  See Hockanson at para. [0055].
	It would have been obvious to one having ordinary skill in the art to form “wherein a pitch of two adjacent pins of the first group of pins or the second group of pins is in a range from about 1 mm to about 3mm”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)	Schwegler further teaches: “This conventional ‘pin-out’ arrangement works well for grid array patterns having 1 millimeter pitch or greater and intermediate frequency integrated circuit devices.”  See Schwegler at col 1, ln 15–30.   Schwegler’s disclosure of 1 mm pitch or greater overlaps the range recited in the claim.	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Hockanson further teaches:
30.  The semiconductor device package of claim 15, (see fig. 7) wherein the first group of pins (Vdd) and the second group of pins (“other conductors”) have different numbers of pins, , para. [0055].

	Hockanson further teaches:
31.  The semiconductor device package of claim 15, (see fig. 7) further comprising one row of ground pins (Vss) between the first group of pins (Vdd) and the second group of pins (“other conductors”, para. [0055].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Schwegler because (i)  “Typically, the contact pads in the array are arranged such that power and ground contact pads are located near the center of the array. Data pins are typically located ...around the periphery…” (ii) a conventional ‘pin-out’ arrangement works well for grid array patterns having 1 millimeter pitch or greater.  See Schwegler at col 1, ln 15–30.   
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Guillot because power supply frequency is provided several orders of magnitude lower than the frequency of the data signals.  This means data signals provided at higher frequencies advantageously enables faster transmission of data.  See Guillot at para. [0049].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Zhou, as applied to claim 12 above, in view of Fazelpour et al., US Patent No. 6,534,854 B1 (of record).

	Regarding claim 21:
	Hockanson, Schwegler and Zhou teach all the limitations of claim 15 above, but are silent regarding the impedance of the first or second group of pins.
	In an analogous art, Fazelpour teaches controlling the impedance of signal pins to lower noise and increase speed.  Fazelpour further teaches adjusting the arrangement, number and distance of ground pins around a signal pin or order to achieve a desired impedance.  See Fazelpour at col 3, ln 60–67, col 4, ln 1–2, col 4, ln 44–61.
	It would have been obvious to one having ordinary skill in the art to form “wherein an impedance of each of the first group of pins or the second group of pins is in a range from about 900hm to about 100Ohm”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Fazelpour because “As mentioned previously, at high signal frequencies, the relatively large length of the pins in a PGA results in a large, and difficult to control, impedance that causes, for example, an increase in noise and a decrease in speed in interfacing with external connections. However, according to the present invention, the impedance of the signal pins in the PGA are generally controlled for impedance matching purposes and, moreover, the impedance of the signal pins in the PGA are reduced to lower the noise and increase the speed of the otherwise high impedance PGA signal pins.”  See Fazelpour at col 3, ln 60–67, col 4, ln 1–2


Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Zhou, as applied to claim 12 above, in view of Otsubo[2] et al., US Publication No. 2020/0203288 A1 (of record) and Healy et al., US Publication No. 2017/0271175 A1.

Regarding claim 25:
Hockanson, Schwegler and Zhou teach all the limitations of claim 12 above, but do not expressly teach a package body and the package body includes an epoxy resin with fillers
In an analogous art, Otsubo[2] teaches:

25.  The semiconductor device package of claim 12, (see fig. 10) further comprising a package body (104/103) disposed on the carrier (101) to cover the electronic component (102) and to expose a portion of the connector (105).  See Otsubo[2] at para. [0003] – [0005].

	In an analogous art, Healy teaches a package body (120 in fig. 1) “may be a polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler and is non-conductive…”  See Healy at para. [0027].
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Otsubo[2] further teaches:
26.  The semiconductor device package of claim 25, (see fig. 10) further comprising a shielding layer (106) disposed on the package body (103) and exposing the portion of the connector  wherein the shielding layer (106) is physically separated from the first group of pins (e.g. 105 at left) and the second group of pins (e.g. 105 at right), para. [0003] – [0005].

	Otsubo[2] further teaches:
27.  The semiconductor device package of claim 12, (see fig. 10) further comprising a compartment-3- 4832-4390-6021.1Atty. Dkt. No. 102351-1542 A01727/US9724shield (106) disposed between the electronic component (e.g. middle 102 at bottom of package) and the connector (105), wherein the compartment shield (106) is physically separated from the first group of pins (e.g. 105 at left) and the second group of pins (e.g. 105 at right), para. [0003] – [0005].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Otsubo[2] because “Due to the provision of the shield layer 106, noise from outside with respect to the components 102 can be prevented, and radiation of electromagnetic waves from the components 102 can be prevented.”  See Hockanson at para. [0004].


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Guillot, as applied to claim 15 above, in view of Fazelpour et al., US Patent No. 6,534,854 B1 (of record).

	Regarding claim 29:
	Hockanson, Schwegler and Guillot teach all the limitations of claim 15 above, but are silent regarding the impedance of the first or second group of pins.
	Fazelpour teaches this limitation as applied to claim 21 above.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of col 3, ln 60–67, col 4, ln 1–2


Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Guillot, as applied to claim 15 above, in view of Otsubo[2] et al., US Publication No. 2020/0203288 A1 (of record) and Healy et al., US Publication No. 2017/0271175 A1.

Regarding claim 32:
Hockanson, Schwegler and Guillot teach all the limitations of claim 15 above, but do not expressly teach a package body and the package body includes an epoxy resin with fillers.
In an analogous art, Otsubo[2] teaches:
	 (see fig. 10) further comprising a package body (104/103) disposed on the carrier (101) to cover the electronic component (102) and to expose a portion of the connector (105).  See Otsubo[2] at para. [0003] – [0005].
	
	In an analogous art, Healy teaches a package body (120 in fig. 1) “may be a polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler and is non-conductive…”  See Healy at para. [0027].
In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Regarding claim 33:
	Otsubo[2] further teaches:
	(see fig. 10) further comprising a shielding layer (106) disposed on the package body (103) and exposing the portion of the connector (105), para. [0003] – [0005].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Otsubo[2] because “Due to the provision of the shield layer 106, noise from outside with respect to the components 102 can be prevented, and radiation of electromagnetic waves from the components 102 can be prevented.”  See Hockanson at para. [0004].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Healy because a package body provides “physical support, and environmentally protects the semiconductor die from external elements and contaminants, as is known in the art”.  See Healy at para. [0027].


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Guillot, as applied to claim 15 above, in view of Otsubo[2] et al., US Publication No. 2020/0203288 A1 (of record).

Regarding claim 34:

In an analogous art, Otsubo[2] teaches:
	(see fig. 10) further comprising a compartment-3- 4832-4390-6021.1Atty. Dkt. No. 102351-1542A01727/US9724shield (106) disposed between the electronic component (e.g. middle 102 at bottom of package) and the connector (e.g. 105 at edges), para. [0003] – [0005].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of Otsubo[2] because “Due to the provision of the shield layer 106, noise from outside with respect to the components 102 can be prevented, and radiation of electromagnetic waves from the components 102 can be prevented.”  See Hockanson at para. [0004].


	Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockanson in view of Schwegler and Zhou, as applied to claim 12 above, in view of Otsubo[2] et al., US Publication No. 2020/0203288 A1 (of record).

Regarding claim 35:
Hockanson, Schwegler and Zhou teach all the limitations of claim 12 above, but do not expressly a package body.
In an analogous art, Otsubo[2] teaches:
	(see fig. 10) a package body (104/103) disposed on the carrier (101) to cover the electronic component (102 at bottom of package) and to expose a top portion of the connector (e.g. tops of 105 exposed because coplanar with 104) to provide electrical connections.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hockanson with the teachings of para. [0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 December 2021